The plaintiff recovered a verdict of $4,708.25 for injuries sustained by her in a collision between an automobile driven by her husband and in which she was riding and an automobile driven by the_ defendant.
The contested issues were the negligence of the defendant and the amount of damages. On the question of liability the verdict is clearly right. The evidence abundantly justified it.
The amount of damages awarded is somewhat large,' but if the evidence, both lay and medical, offered by the plaintiff is believed, and we see no reason to discredit it, the verdict is not so grossly excessive as to demand modification by the court. The plaintiff’s condition is serious and probably permanent. Motion overruled.